Mr. Presiding Justice Barry delivered the opinion of the court. Appellant sued to recover for damages to his garden alleged to have been caused by appellee. During the introduction of his evidence the court’s rulings were such that he had no evidence that appellee caused the damages and there was no proof as to the amount of the damages. At the close of his evidence the court directed a verdict. He has not assigned any error with reference to the court’s rulings on the exclusion of evidence. An alleged error cannot be reviewed on appeal unless covered by the formal assignment of error upon the record. Anglo-Wyoming Oil Fields v. Miller, 216 Ill. 272; Skakel v. People, 188 Ill. 291. The only errors assigned are to the effect that the court erred in directing the verdict and in entering judgment thereon. In the state of the record the court properly directed a verdict for the reason that under the evidence in the record appellant had not proved the amount of his .damages or that appellee was the party responsible therefor. If appellant desired to question the propriety of the rulings of the court as to the admission or exclusion of evidence • he should have assigned error with reference thereto. In the absence of such an assignment the court’s rulings in that regard are not open for our consideration. No reversible error having been pointed out the judgment is affirmed. Affirmed.